Case 2:19-cv-05792-GJP Document 24 Filed 10/26/20 Page 1 of 2

 

Sng JS

A DUS
SP yo py) my
ma +t aq pocsad of fay fda
“is 2p al vpyw x WwHIb  Dyl VD
Tos CR CLL G -\>-bI OV

2D eda a ef di) Ploan TT
SHOT) JI DID
Ch4 G-N2-b} SON

2¢0€ 0 ¢ 424049)

C597 be op buy Lay
OT kt oe
LLL Xest Of

Ploy Y#iWs ios”
AICO

AT V V Ja? W4sT
Case 2:19-cv-05792-GJP Document 24 Filed 10/26/20 Page 2 of 2

von Nee,

 

 
 
 

 

| Tshn Ge IBuork _. INMATE MAIL ia peat “cies U.S. POSTAGE >> PITNEY BOWES

po A) [tt © 2o g PA DEPARTMENT — bi Ghia (eae

— 8 OF CORRECTIONS a Cy

! ; Li Smith Held REEDS 26 10°" § 000.50°
Be WE 9000372206 OCT 20 2020

 

dumber [20 Pie Street fo Boy 99 a
- huatity bn. PA lb Ti ty S M. S.
ee _e—e—e Clene of Corts ¥
Bs STATE > SA ARAY | /
| The Carter | Dy dee OF feaa Sylora
| | heer mt Non ab of
(Les Al Na | : er Jhauhall ull vi Hofffiyeetet "ut iil

 
